Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 03/24/2021 has been entered. Claims 1 and 15 have been amended. Claim 7 has been canceled. Claims 1-6 and 8-20 remain pending in the application. Objection to the title is withdrawn. Objection to the drawing is withdrawn.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
4.	Claims 1, 9, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nho (US 20150331508 A1).
Regarding claim 1, Nho (e.g., Figs. 8-9, Fig. 9 is reproduced for reference) discloses a display substrate comprising: 
a base substrate (base substrate 803 or 903); 
a light emitting layer on the base substrate (Figs. 8-9 show light emitting layer structure), the light emitting layer comprising light emitting regions (light emitting regions corresponding to RGB pixel regions) and non-light emitting regions (non-light emitting regions corresponding to T/P pixel regions) which are arranged alternately (Figs. 8-9), the light emitting regions (light emitting regions corresponding to RGB pixel regions) comprising multiple light emitting units (OLED elements 850 or 950); and

    PNG
    media_image1.png
    692
    1341
    media_image1.png
    Greyscale

the display substrate further comprising a fingerprint recognition region (fingerprint recognition region including photo sensors 808 or 908 for fingerprint detection; [0095]-[0096]), the fingerprint recognition region comprising a touch layer (touch sensing layer 843 or 943) which is disposed on a side of the light emitting layer (touch sensing layer 843 or 943 disposed on a top side of light emitting layer) distal to the base substrate (base substrate 803 or 903) and is only provided at a position corresponding to the non-light emitting regions of the light emitting layer (touch sensing layer 843 or 943 is formed in non-light emitting regions), the touch layer comprising an opaque pattern (touch layer 843 or 943 is formed of an opaque material as shown in Fig. 9A; [0080]); 
wherein the touch layer (touch layer 843 or 943) is provided with at least one pinhole (light transmitting hole as shown in Fig. 9A).
(e.g., Figs. 8-9) discloses the display substrate of claim 1, the light emitting layer further comprises an encapsulation layer (e.g., Fig. 8, cover layer 844 or 846; Fig. 9, cover layer 944 or 946), and the touch layer (touch layer 843 or 943) is disposed on a surface (bottom surface) of the encapsulation layer(e.g., Fig. 8, cover layer 844 or 846; Fig. 9, cover layer 944 or 946) distal to the base substrate (base substrate 803 or 903).
Regarding claim 15, Nho (e.g., Figs. 8-9, Fig. 9 is reproduced on page 3 for reference) discloses a method for fabricating a display substrate comprising: 
forming a light emitting layer on a base substrate (Figs. 8-9 show light emitting layer structure base substrate 803 or 903) and forming an encapsulation layer (cover layer 846 or 946) on the light emitting layer, the light emitting layer comprising light emitting regions (light emitting regions corresponding to RGB pixel regions) and non- light emitting regions (non-light emitting regions corresponding to T/P pixel regions) which are arranged alternately (Figs. 8-9), the light emitting regions (light emitting regions corresponding to RGB pixel regions) comprising multiple light emitting units (OLED elements 850 or 950); 
forming a touch layer (touch sensing layer 843 or 943) on a side of the encapsulation layer (cover layer 846 or 946) distal to the base substrate (base substrate 803 or 903) and which is only provided at a position corresponding to the non-light emitting region of the light emitting layer (touch sensing layer 843 or 943 is formed in non-light emitting regions), the touch layer comprising an opaque pattern (touch layer 843 or 943 is formed of an opaque material as shown in Fig. 9A; [0080]); wherein at least one pinhole (light transmitting hole as shown in Fig. 9A) is provided (touch sensing layer 843 or 943), or a light-penetrating aperture is formed between the touch layer and at least one of functional layers of the light emitting units, so that an image of an object (user finger 999) on a side (top side) of the touch layer (touch sensing layer 843 or 943) distal to the base substrate (base substrate 803 or 903) is formed on a side of the base substrate (base substrate 843 or 943) distal to the touch layer (touch sensing layer 843 or 943).
Regarding claim 18, Nho (e.g., Figs. 8-9) discloses a touch display device comprising the display substrate of claim 1, wherein the light emitting units are configured to provide a light source for both screen display and fingerprint detection (e.g., Figs. 8-9 and 12-13; OLED light emitting elements 850 or 950 are used for image display and fingerprint sensing).
5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 106024833 A).
Regarding claim 1, Wang (e.g., Figs. 3 and 6) discloses a display substrate comprising: 
a base substrate (base substrate 11); 
a light emitting layer (light emitting layer 12) on the base substrate (base substrate 11), the light emitting layer comprising light emitting regions (light emitting regions corresponding to OLED pixel elements 12) and non-light emitting regions (non-light emitting regions corresponding to space area between OLED pixel elements 12) which are arranged alternately, the light emitting regions comprising (light emitting regions comprising OLED pixel elements 12); and
the display substrate further comprising a fingerprint recognition region (fingerprint recognition region including sensing elements 14 and 15; [0040] and [0047]-[0048]), the fingerprint recognition region comprising a touch layer (touch sensing layer including sensing elements 14 and 15; [0040] and [0047]-[0048]) which is disposed on a side of the light emitting layer (touch sensing layer including sensing elements 14 and 15 is disposed on a top side of light emitting layer 12) distal to the base substrate (base substrate 11) and is only provided at a position corresponding to the non-light emitting regions of the light emitting layer (touch sensing layer including sensing elements 14 and 15 is arranged in non-light emitting regions), the touch layer comprising an opaque pattern (touch sensing layer including sensing elements 14 and 15 is formed of metal material; [0048]); 
wherein the touch layer (touch sensing layer including sensing elements 14 and 15) is provided with at least one pinhole (Fig. 6 shows an example of a touch sensing layer including sensing elements 14 (141/142) and 15 (151/152) and having a plurality of apertures).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art 
7.	Claims 2, 10 and 12 are rejected under 35 U.S.C. 103 as unpatentable over Nho (US 20150331508 A1) in view of Chang (US 20170097702 A1).
Regarding claim 2, Nho (e.g., Figs. 8-9) discloses the display substrate of claim 1, but does not disclose wherein an orthographic projection of the pinhole on the base substrate has a width of about 8 um to 10 um, and a distance between adjacent pinholes is about 50 um to 70 um. However, Chang (e.g., Figs. 2 and 4-7) discloses a display device including a plurality of photo sensing elements 120, the minimum width of each photo sensing element 120 is 10um ([0020]), and a distance between adjacent photo sensing elements can be 50um ([0020]). Since the pinhole as claimed is used as a light aperture to transmit a light to a photo sensor, a width or a diameter of the pinhole should be no less than a width or a diameter of the photo sensor to minimize the loss of the light transmission. Both Nho and Chang use same photo sensors for optical detection, therefore, the combination of Nho and Chang teaches wherein an orthographic projection of the pinhole on the base substrate has a width of about 8 um to 10 um, and a distance between adjacent pinholes is about 50 um to 70 um, which are determined by the size the photo sensor. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chang to the touch sensor and the fingerprint sensor of Nho. The combination/motivation would provide a touch sensor with a reduced background and a minimized loss of light transmission for optical fingerprint sensing.
(e.g., Figs. 8-9) discloses wherein the fingerprint recognition region further comprises an optical image sensor (optical imaging sensors 808 or 908; [0093] and [0095]-[0096]) disposed on a side of the base substrate (base substrate 803 or 903) distal to the touch layer (touch sensing layer 843 or 943), the optical image sensor comprises a light receiving surface (optical imaging sensors 808 or 908 has a light receiving surface), and the orthographic projection of the pinhole (touch layer 843 or 943 has a light transmitting hole as shown in Fig. 9A) on the base substrate (touch sensing layer 843 or 943) is within an orthographic projection region of the light receiving surface of the optical image sensor (optical imaging sensors 808 or 908 has a light receiving surface) on the base substrate (base substrate 803 or 903).
Regarding claim 12, Nho in view of Chang discloses the display substrate of claim 10, Nho (e.g., Figs. 8-9) discloses wherein the pinholes are arranged in an array (e.g., Figs. 8-9), and there are one pinhole every about 10 to 20 adjacent light emitting units (e.g., Figs. 8-9 teaches there are one light transmitting hole every 3 light emitting elements, therefore, every 12, 15 and 18 light emitting elements has at least one light transmitting hole).
8.	Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Nho (US 20150331508 A1) in view of Kishimoto (US 20200381658 A1).
Regarding claim 14, Nho (e.g., Figs. 8-9) discloses the display substrate of claim 1, wherein the touch layer is formed of opaque material, but does not disclose wherein a material of the opaque pattern of the touch layer comprises a titanium-aluminum-titanium (Figs. 5-6) wherein a material of the opaque pattern of the touch layer comprises a titanium-aluminum-titanium composite material ([0101]; Ti/Al/Ti). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kishimoto to the touch sensing electrodes of Nho. The combination/motivation would provide a touch sensor to an OLED display for fingerprint recognition.
9.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Nho (US 20150331508 A1) in view of Chang (US 20170097702 A1) and further in view of Beak (US 20200026371 A1).
Regarding claim 16, Nho in view of Chang discloses a fingerprint recognition method applied to the display substrate of claim 10, Nho (e.g., Figs. 8-9) discloses the method comprising: acquiring a touch signal by the touch layer (touch sensing layer 843 or 943 generates a touch sensing signal in response to a finger touch); forming an image (fingerprint image; [0093] and [0095]-[0096]), via the pinhole (touch layer 843 or 943 has a light transmitting hole as shown in Fig. 9A), of a fingerprint on a side (top side) of the touch layer (touch sensing layer 843) distal to the base substrate (base substrate 803 or 903) on a side of the base substrate (base substrate 803 or 903) distal to the touch layer (touch sensing layer 843); and acquiring, by the optical image sensor (optical image sensor photo sensors 808 or 908), an image (fingerprint image) formed via the pinhole (touch layer 843 or 943 has a light transmitting hole as shown in Fig. 9A), Nho does not discloses comparing the image with a preset image. However, the claimed feature is well known for fingerprint sensing and recognition. As an example, Beak (e.g., Figs. 8-11) discloses a fingerprint sensor and a fingerprint recognition method (e.g., Figs. 8-11, matching and authentication step, [0103], [0108], [0113], and [0119]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Beak to the touch sensing electrodes of Nho in view of Chang, which would provide a user authentication based on fingerprint recognition and matching.

10.	Claims 1-6, 8-11, 15 and 18 are rejected under 35 U.S.C. 103 as unpatentable over Han (US 20200004381 A1) in view of Chang (US 20170097702 A1).
	Regarding claim 1, Han (Figs. 1-6) discloses a display substrate comprising: 
a base substrate (base substrate BS); 
a light emitting layer (light emitting layer including an anode layer E1, light emitting layer EML, a cathode layer CE and a bank layer 60 or 61) on the base substrate (base substrate BS), the light emitting layer comprising light emitting regions (light emitting regions PA) and non-light emitting regions (non-light emitting regions NPA) which are arranged alternately, the light emitting regions (light emitting regions PA) comprising multiple light emitting units (OLED elements); and 
the display substrate further comprising a fingerprint recognition region (fingerprint recognition region as shown in Fig. 4), the fingerprint recognition region comprising a touch layer (touch layer TE) which is disposed on a side (top side) of the light emitting layer (light emitting layer including an anode layer E1, light emitting layer EML, a cathode layer CE and a bank layer 60 or 61) distal to the base substrate (base substrate BS) and at a position corresponding to the non-light emitting regions (non-light emitting regions NPA) of the light emitting layer (light emitting layer including an anode layer E1, light emitting layer EML, a cathode layer CE and a bank layer 60 0r 61), the touch layer comprising an opaque pattern (touch electrode TE is formed of an opaque material such as a metal material; [0044] and [0054]); 
wherein the touch layer (touch layer TE) is provided with at least one pinhole (pinhole HL).
Han discloses the touch layer (touch layer TE) is provided at a position corresponding to the non-light emitting regions (non-light emitting regions NPA) of the light emitting layer, but does not disclose the touch layer is only provided at a position corresponding to the non-light emitting regions of the light emitting layer. However, Chang (e.g., Figs. 2 and 4-7) discloses a display device comprising a plurality of photo sensors 120 and a touch layer including a plurality of touch sensing electrodes (X and Y electrodes), wherein the touch layer is only provided at a position corresponding to the non-light emitting regions of the light emitting layer (pixels 150 corresponds to light emitting regions, X and Y electrodes of touch sensing layer are arranged corresponding to the non-light emitting regions). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chang to rearrange the touch sensing electrodes of Han. The combination/motivation would provide an alternative arrangement of touch sensing electrodes to an OLED display for fingerprint recognition, which would increase light transmission and image brightness.

Regarding claim 2, Han in view of Chang discloses the display substrate of claim 1, Han does not disclose wherein an orthographic projection of the pinhole on the base (e.g., Figs. 2 and 4-7) discloses a display device including a plurality of photo sensing elements 120, the minimum width of each photo sensing element 120 is 10um ([0020]), and a distance between adjacent photo sensing elements can be 50um ([0020]). Since the pinhole as claimed is used as a light aperture to transmit a light to a photo sensor, a width or a diameter of the pinhole should be no less than a width or a diameter of the photo sensor to minimize the loss of the light transmission. Therefore, the combination of Han and Chang teaches wherein an orthographic projection of the pinhole on the base substrate has a width of about 8 um to 10 um, and a distance between adjacent pinholes is about 50 um to 70 um, which are determined by the size the photo sensor. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chang to the touch sensor and the fingerprint sensor of Chang. The combination/motivation would provide a touch sensor with a reduced background and a minimized loss of light transmission for optical fingerprint sensing.
Regarding claim 3, Han in view of Chang discloses the display substrate of claim 1, Han (Figs. 1-6) discloses wherein the light emitting unit further comprises an opaque functional layer (metal anode layer E1) extending to an adjacent non-light emitting region (non-light emitting regions NPA), an orthographic projection of the opaque pattern of the touch layer (metal touch electrode TE) on the base substrate (base substrate BS) overlaps with an orthographic projection of the functional layer (metal anode layer E1) of the adjacent light emitting unit on the base substrate (base substrate BS).

(Figs. 1-6) discloses wherein the orthographic projection of the functional layer (metal anode layer E1) on the base substrate (base substrate BS) overlaps with an orthographic projection of the pinhole (pinhole HL) on the base substrate (base substrate BS), so that a light-penetrating aperture (light-penetrating aperture PH) with a size smaller than the pinhole (pinhole HL) is formed between the functional layer (metal anode layer E1) and the touch layer (touch electrode layer TE) when a part of the pinhole (pinhole HL) is blocked by the function layer (metal anode layer E1).

Regarding claim 5, Han in view of Chang discloses the display substrate of claim 4, Han does not disclose wherein an orthographic projection of the light-penetrating aperture on the base substrate has a width of about 8um to 10um, and a distance between adjacent light-penetrating apertures is about 50um to 70um. However, Chang (e.g., Figs. 2 and 4-7) discloses a display device including a plurality of photo sensing elements 120, the minimum width of each photo sensing element 120 is 10um ([0020]), and a distance between adjacent photo sensing elements can be 50um ([0020]). Since the light aperture as claimed is used to transmit a light to a photo sensor, a width or a diameter of the light aperture should be no less than a width or a diameter of the photo sensor to minimize the loss of the light transmission. Therefore, the combination of Han and Chang teaches wherein an orthographic projection of the light-penetrating aperture on the base substrate has a width of about 8um to 10um, and a distance between adjacent light-penetrating apertures is about 50um to 70um, which are determined by the size the photo sensor. It would have been obvious to one skilled in the art at the effective filing date of the claimed 

Regarding claim 6, Han in view of Chang discloses the display substrate of claim 1, Han (Figs. 1-6) discloses wherein the touch layer comprises an opaque touch wire (Figs. 2-3; metal electrode wire TE) in a non-light emitting region (non-light emitting regions NPA), and the touch wire (Figs. 2-3; metal electrode wire TE) is provided with at least one pinhole (pinhole HL).

Regarding claim 8, Han in view of Chang discloses the display substrate of claim 4, Han (Figs. 1-6) discloses wherein the functional layer is a first electrode of the light emitting unit (anode layer E1 of OLED), a metallic layer in which gate lines are located, or a metallic layer in which signal lines are located, and the first electrode is either an anode or a cathode (anode layer E1).

Regarding claim 9, Han in view of Chang discloses the display substrate of claim 1, Han (Figs. 1-6) discloses the light emitting layer further comprises an encapsulation layer (encapsulation layer 90), and the touch layer (touch layer TE) is disposed on a surface (top surface) of the encapsulation layer (encapsulation layer 90) distal to the base substrate (base substrate BS).

(Figs. 1-6) discloses wherein the fingerprint recognition region further comprises an optical image sensor (optical image sensor 200) disposed on a side (bottom side) of the base substrate (base substrate BS) distal to the touch layer (touch layer TE), the optical image sensor comprises a light receiving surface (optical image sensor 200 receives light), and the orthographic projection of the pinhole (pinhole HL) on the base substrate (base substrate BS) is within an orthographic projection region of the light receiving surface of the optical image sensor (optical image sensor 200) on the base substrate (base substrate BS).

Regarding claim 11, Han in view of Chang discloses the display substrate of claim 5, Han (Figs. 1-6) discloses wherein the fingerprint recognition region further comprises an optical image sensor (optical image sensor 200) disposed on a side (bottom side) of the base substrate (base substrate BS) distal to the touch layer (touch layer TE), the optical image sensor comprises a light receiving surface (optical image sensor 200 receives light), and the orthographic projection of the light-penetrating aperture (aperture PH) on the base substrate (base substrate BS) is within an orthographic projection region of the light receiving surface of the optical image sensor (optical image sensor 200) on the base substrate (base substrate BS).

Regarding claim 15, Han (Figs. 1-6) discloses a method for fabricating a display substrate comprising: 
(light emitting layer including an anode layer E1, light emitting layer EML, a cathode layer CE and a bank layer 60 0r 61) on a base substrate (base substrate BS) and forming an encapsulation layer (encapsulation layer 90) on the light emitting layer, the light emitting layer (light emitting layer including an anode layer E1, light emitting layer EML, a cathode layer CE and a bank layer 60 0r 61) comprising light emitting regions (light emitting regions PA) and non- light emitting regions (non-light emitting regions NPA) which are arranged alternately, the light emitting regions (light emitting regions PA) comprising multiple light emitting units (OLED elements); 
forming a touch layer (touch electrode layer TE) on a side of the encapsulation layer (encapsulation layer 90) distal to the base substrate (base substrate BS), the touch layer comprising an opaque pattern (touch electrode TE is formed of an opaque material such as a metal material; [0044] and [0054]), wherein at least one pinhole (pinhole HL) is provided in the touch layer (touch electrode layer TE), or a light-penetrating aperture is formed between the touch layer and at least one of functional layers of the light emitting units, so that an image of an object (user finger) on a side (top side) of the touch layer (touch electrode layer TE) distal to the base substrate (base substrate BS) is formed on a side (bottom side) of the base substrate (base substrate BS) distal to the touch layer (touch electrode layer TE).

Han discloses the touch layer (touch layer TE) is provided at a position corresponding to the non-light emitting regions (non-light emitting regions NPA) of the light emitting layer, but does not disclose the touch layer is only provided at a position corresponding to the (e.g., Figs. 2 and 4-7) discloses a display device comprising a plurality of photo sensors 120 and a touch layer including a plurality of touch sensing electrodes (X and Y electrodes), wherein the touch layer is only provided at a position corresponding to the non-light emitting regions of the light emitting layer (pixels 150 corresponds to light emitting regions, X and Y electrodes of touch sensing layer are arranged corresponding to the non-light emitting regions). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chang to rearrange the touch sensing electrodes of Han. The combination/motivation would provide an alternative arrangement of touch sensing electrodes to an OLED display for fingerprint recognition, which would increase light transmission and image brightness.

Regarding claim 18, Han in view of Chang discloses a touch display device (e.g., touch display in Fig. 1) comprising the display substrate of claim 1, Han (Figs. 1-6) discloses wherein the light emitting units (OLED elements) are configured to provide a light source for both screen display and fingerprint detection (Figs. 1 and 4-6).

12.	Claims 12-13 are rejected under 35 U.S.C. 103 as unpatentable over Han (US 20200004381 A1) in view of Chang (US 20170097702 A1) and further in view of Ukigaya (US 20190096971 A1).
Regarding claim 12, Han in view of Chang discloses the display substrate of claim 10, Han (Figs. 1-6) discloses wherein the pinholes are arranged in an array, but does not disclose there are one pinhole every about 10 to 20 adjacent light emitting units. However, (Figs. 1-6) discloses a OLED display device, wherein a pitch of the light emitting unit or OLED sub-pixels is ~5 um. Since the combination of Han and Chang discloses a distance between adjacent pinholes is about 50um to 70um, as a result, the combination of Han, Chang and Ukigaya discloses wherein there are one pinhole every about 10 to 20 adjacent light emitting units. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ukigaya to the display device of Han in view of Chang. The combination/motivation would provide a fingerprint sensor to an OLED display, of which a resolution of fingerprint sensor is lower that a resolution of image display.

Regarding claim 13, Han in view of Chang discloses the display substrate of claim 10, Han (Figs. 1-6) discloses wherein the light-penetrating apertures are arranged in an array, but does not disclose there are one light-penetrating aperture every about 10 to 20 adjacent light emitting units. However, Ukigaya (Figs. 1-6) discloses a OLED display device, wherein a pitch of the light emitting unit or OLED sub-pixels is ~5 um. Since the combination of Han and Chang discloses a distance between adjacent light-penetrating apertures is about 50um to 70um, as a result, the combination of Han, Chang and Ukigaya discloses wherein there are one light-penetrating apertures every about 10 to 20 adjacent light emitting units. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ukigaya to the display device of Han in view of Chang. The combination/motivation would provide a fingerprint sensor to an OLED display, of which a resolution of fingerprint sensor is lower that a resolution of image display.

Regarding claim 14, Han (Figs. 1-6) discloses the display substrate of claim 1, but does not disclose wherein a material of the opaque pattern of the touch layer comprises a titanium-aluminum-titanium composite material. However, Kishimoto (Figs. 5-6) wherein a material of the opaque pattern of the touch layer comprises a titanium-aluminum-titanium composite material ([0101]; Ti/Al/Ti). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kishimoto to the touch sensing electrodes of in view of Chang. The combination/motivation would provide a touch sensor to an OLED display for fingerprint recognition.

14.	Claims 16-17 are rejected under 35 U.S.C. 103 as unpatentable over Han (US 20200004381 A1) in view of Chang (US 20170097702 A1) and further in view of Lin (US 20190157337 A1).
Regarding claim 16, Han in view of Chang discloses a fingerprint recognition method applied to the display substrate of claim 10, Han (Figs. 1-6) discloses the method comprising: acquiring a touch signal by the touch layer (touch electrode layer TE generates a touch sensing signal in response to a finger touch); forming an image (fingerprint image; [0048]), via the pinhole (pinhole HL), of a fingerprint on a side (top side) of the touch layer (touch electrode layer TE) distal to the base substrate (base substrate BS) on a side (bottom side) of the base substrate (base substrate BS) distal (touch electrode layer TE); and acquiring, by the optical image sensor (optical image sensor 200), an image (fingerprint image) formed via the pinhole (pinhole HL), Han does not discloses comparing the image with a preset image. However, the claimed feature is well known for fingerprint sensing and recognition. As an example, Lin (Figs. 1-4) discloses a fingerprint sensor and a fingerprint recognition method, comprising: acquiring a fingerprint image and comparing the image with a preset image (e.g., Fig. 4 and [0043]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lin to the fingerprint sensing method of Han in view of Chang, which would provide a user authentication based on fingerprint recognition and matching.

Regarding claim 17, Han in view of Chang discloses a fingerprint recognition method applied to the display substrate of claim 11, Han (Figs. 1-6) discloses the method comprising: acquiring a touch signal by the touch layer (touch electrode layer TE generates a touch sensing signal in response to a finger touch); forming an image (fingerprint image; [0048]), via the light-penetrating aperture (aperture PH), of a fingerprint on a side (top side) of the touch layer (touch electrode layer TE) distal to the base substrate (base substrate BS) on a side (bottom side) of the base substrate (base substrate BS) distal to the touch layer (touch electrode layer TE); and acquiring, by the optical image sensor (optical image sensor 200), an image (fingerprint image) formed via the light-penetrating aperture (aperture PH), Han does not discloses comparing the image with a preset image. However, the claimed feature is well known for fingerprint sensing and recognition. As an example, Lin (Figs. 1-4) discloses a fingerprint sensor (e.g., Fig. 4 and [0043]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lin to the fingerprint sensing method of Han in view of Chang, which would provide a user authentication based on fingerprint recognition and matching.

Response to Arguments
15.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the reference of Nho (US 20150331508 A1), Chang (US 20170097702 A1), Wang (CN 106024833 A), and Beak (US 20200026371 A1) have been used for new ground rejection.  

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691